DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 – 13, in the reply filed on July 1, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “to give the colored filter medium an aesthetically pleasing appearance”. It is unclear what “aesthetically pleasing” constitutes. What is “aesthetically pleasing” is subjective. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 9, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2016/0280046 to Williams et al. (hereinafter referred to as Williams).
	In regard to claim 1, Williams discloses an air filter (104) that can be considered an aesthetic air filter, as broadly recited in the claim. The filter includes a filter medium (144) that can be colored, as discussed in paragraph [0037]. The filter medium (144) is capable of removing airborne particulate matter from an air stream. A supportive frame (148) retains the colored filter medium (144). 
	In regard to claims 2 and 3, the filter (104) of Williams includes all of the required structural limitations and is considered to have a shape and size suitable for orienting within a ventilation system and to be configured to remove particulate matter from air flowing through a ventilation system. 
	In regard to claim 4, the claim allows for a synthetic material or a natural material. This includes all materials. The material of the filter medium (144) is inherently a synthetic or a natural material. 
	In regard to claims 5 – 8, as discussed in paragraph [0031], suitable fasteners are used to retain the filter medium (144) within the supportive frame (148). The supportive frame can be molded onto a wire support comprising the filter medium. The supportive frame can also have a crimped portion that folds onto and retains the wire support and the colored filter medium. In this case, the filter medium is irremovable from the supportive frame. 
	In regard to claim 9, as discussed above, the filter medium (144) can be treated with a dye. The dye can be considered to be “suitable” to give the filter medium an “aesthetically pleasing appearance”.
	In regard to claim 11, the filter medium can be considered to be a color that matches the color of other nearby engine components, as the color of the engine components is not specified and thus can be any color. 
	In regard to claim 12, the filter medium can be considered to be endowed with any of various desirable colors, as broadly recited in the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Williams.
	Williams is discussed above in section 7. In regard to claim 10, Williams discloses using a red dye in paragraph [0037]. Williams does not disclose using a black dye. It is noted that a change in color is considered an aesthetic design change. There is no evidence the color of the filter medium affects its function. As discussed in MPEP 2144.04(I), aesthetic design changes are a matter of choice which cannot be used to distinguish a claim from the prior art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Williams to use a black dye given this is a color preferred by a user. 
	In regard to claim 13, Williams also does not specifically disclose the filter medium and the supportive frame having the same color. This is also considered to be an aesthetic design change. Similarly, there is no evidence the color of the supportive frame affects its function. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Williams to form the filter medium and the supportive frame in the same color given a user prefers a filter with a single color. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar filters that can be colored. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773